Citation Nr: 0015874	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-22 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for status post 
amputation, left leg, claimed as the residual of frostbite.  




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the RO.  

In June 2000, the Board learned that the veteran had died on 
March [redacted], 2000.  



FINDING OF FACT

The veteran is shown to have died on March [redacted], 2000, 
prior to final appellate consideration of his claims by 
the Board.  



CONCLUSION OF LAW

The RO's June 1999 rating decision denying the issues on 
appeal is vacated and the appeal is dismissed.  Landicho v. 
Brown, 7 Vet. App. 42 (1994).  





REASONS AND BASES FOR FINDING AND CONCLUSION

In June 1999, the RO denied the veteran's claims of service 
connection for PTSD and status post amputation, left leg, as 
a residual of frostbite.  The veteran filed a timely appeal.  

The veteran is shown to have died on March [redacted], 2000, 
during the pendency of his appeal, but prior to appellate 
consideration at the Board.  The Board learned of the 
veteran's death in June 2000.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Landicho v. Brown, 7 Vet. App. 42, 44 (1994), 
that substitution of the appellant is not permissible in 
cases where the appellant is a veteran who dies while his 
appeal for disability compensation under Chapter 11 of title 
38, U.S. Code, is pending.  

The Court held that the appropriate remedy is to vacate any 
appealed Board decision, thus nullifying the underlying RO 
decision, and to dismiss the appeal.  Landicho v. Brown, 
7 Vet. App. at 54.  

The Court explained that this is done to ensure that any 
appealed Board decision and the underlying RO decision will 
have no preclusive effect in the adjudication of any accrued-
benefits claims derived from the veteran's entitlements.  Id.  

Thus, the RO must vacate the June 1999 rating decision 
denying the issues on appeal.  







ORDER

The Regional Office is directed to vacate its June 1999 
rating decision denying service connection for PTSD and 
status post amputation, left leg, as a residual of frostbite; 
the appeal is dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

